DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure contains the language of claim 19 reciting “polymer coating deposited on at least a portion of at least one surface of the biomedical implant; and at least one drug disposed within the coating” and “polymer coating is deposited upon at least a portion of at least one surface of the biomedical implant via a single-step, solvent-free, chemical vapor deposition process” (see paragraphs 47 and 51). However, there is no discussion of how a polymer coating with drug located within the coating results from a solvent-free, chemical vapor deposition (CVD) process of the polymer coating. Serial application of drug layer then the CVD applied polymer layer is detailed as well as repeated description of the resulting structure as a polymer layer encapsulating the drug layer (see paragraphs 13-20, 46, 90, and 105). There is no suggestion of any methodology that would combine the drug and polymer into a unified matrix. As a result, the artisan of ordinary skill would not have deemed the applicant to be in possession of the invention as claimed.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The steps of claim 1 recite serial application of a layer of drug layer followed by a layer of polymer on the drug layer. Claim 17 recites a product made by the method of claim 1, however the steps of claim 1 do not result in drug within the polymer layer as is recited in claim 17. There is no suggestion of any methodology that would combine the separate drug and polymer layers of claim 1 into a unified matrix nor is there any suggestion that such steps should be undertaken as a part of the instant invention. There is no suggestion of any methodology that would combine the drug and polymer into a unified matrix. In fact, the specification describes the resulting structure of the method of claim 1 as a polymer layer encapsulating the drug layer (see paragraphs 13-20, 46, 90, and 105). A method that results in the product of claim 17 is not disclosed nor is it recited in claim 1. 
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed product could be made. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an arterial stent, a neural probe, an orthopedic device, a vascular prosthetic device, an endoprosthetic device, a cardiac pacemaker, an intraocular lens, an intrauterine device, a breast implant, a tympanostomy tube, does not reasonably provide enablement for an implanted cardiac defibrillator or combinations of the listed medical devices.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The recitation of “an implanted cardiac defibrillator” requires the claimed  solvent free CVD process to be conducted inside the body of a subject. This is not possible given the need for a reactor and controlled atmosphere for the process to occur.  In addition, combinations of the recited medical devices are not all possible. For example a single device cannot be a breast implant and an orthopedic device. Thus the full scope of  combination devices are not possible nor is the application of the method to an implanted cardiac defibrillator.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti et al. (US PGPub No. 2004/0063805) in view of Lewis et al. (Langmuir 2001 17:7652-7655).
Pacetti et al. teach a medical device coated with a series of layers that include a drug layer, topcoat, and an intermediate membrane to aid in the control of the rate of drug (see paragraphs 13 and 52). The intermediate layer is applied via chemical vapor deposition (see paragraph 52). An example is provided where an actinomycin D (antimicrobial agent) containing layer is applied to a stent (endoprosthetic device) followed by CVD of a poly(tetrafluoroethylene) layer (see example 13; instant claims 3-4, 6, and 16). The poly(tetrafluoroethylene) coating has a thickness of 0.05 to 0.25 m. This range overlaps with that instantly claimed, thereby rendering the claimed range obvious “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Pacetti et al. also exemplify the drug to be rapamycin (sirolimus) (see example 1; instant claims 5 and 9-10).  Release rates that are close to linear with little burst are seen in the devices of Pacetti et al. (see figure 2; instant claim 14). The CVD process is not described as solvent-free.
Lewis et al. teach hot filament CVD of poly(tetrafluoroethylene), where the substrate temperature is maintained below 40⁰C with water cooling (see abstract, page 7653 first column first paragraph, and second column first full paragraph; instant claim 2). This range overlaps with that instantly claimed thereby rendering the claimed range obvious (see MPEP 2144.05). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The process combines solvent-free monomer and initiator gases over the substrate (see page 7653 first column first paragraph; instant claims 1 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the CVD process of Lewis et al. to make the poly(tetrafluoroethylene) layer in the exemplified stent of Pacetti et al. This modification would have been obvious as the simple substitution of one known process for another in order to yield a predictable outcome (e.g., specific CVD process for generic CVD process). It additionally would have been obvious to prepare a version of the device employing another exemplified drug, namely rapamycin (sirolimus). Therefore claims 1-6, 9-11, and 14-16 are obvious over Pacetti et al. in view of Lewis et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Pacetti et al. in view of Lewis et al. as applied to claims 1-6, 9-11, and 14-16 above, and further in view of Maeng et al. (Catheterization and Cardiovascular Interventions 2003 60:247–257).
Pacetti et al. in view of Lewis et al. render obvious the limitations of instant claim 1. Pacetti et al. exemplify a 13 mm Tetra® stent made by Guidant being coated in their process (see example 1). The drug coating layer of example 13 which is covered by the CVD applied poly(tetrafluoroethylene) layer has 40 g solids and suggests a 0.7:2 ratio of drug to polymer. Other examples of the mass of solids in the drug layer include 494 g (see example 1). The drug content is not expressed on a per area basis.
Maeng et al. teach a 13 mm Tetra® stent having a nominal diameter or 3.5 mm (see page 248 first column fourth full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known Tetra® stent as taught by Maeng et al. because it was a particular variety of the same type and  length of stent employed by Pacetti et al. Its dimensions yield a drug coating density of 7.4 g/cm2 which meets the limitations of about 10g/cm2. Alteration of the drug loading level within the range considered by Pacetti et al. can yield a level of about 90 g/cm2. (corresponding to about 494 g solids at same 0.7:2 ratio drug to polymer in layer). Therefore claim 11 is obvious over Pacetti et al. in view of Lewis et al. and Maeng et al. 

Claim 1-6, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Helmus (US PGPub No. 2006/0127443) as evidenced by Yague et al. (Macromolecular Chemistry and Physics 2013 214:302−312).
Helmus teaches a medical device coated with a layer of drug followed by a layer of vapor deposited material to regulate the release of drug (see abstract and paragraph 5). The vapor deposited layer may be deposited by hot wire CVD, a solvent-less, single step process (see paragraph 25 and Yague et al. abstract and page 302 third column). This rate controlling layer is envisioned to be made from the polymerization of a variety of monomers including butyl acrylate and dimethylaminoethyl methacrylate (see paragraph 27). The medical devices are envisioned as stents, orthopedic prosthesis, and a variety of endovascular devices (see paragraph 40; instant claim 3). Helmus teaches various drugs to include in the drug layer and name anti-inflammatory drugs, antimicrobial drugs, dexamethasone, as well as sirolimus (see paragraph 44; instant claims 4-5). The coated devices of Helmus are taught to approach zero order release kinetics (see paragraph 14; instant claim 14). While a full example of each embodiment that follows from the teachings of Helmus is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice their method and apply an envisioned drug layer to a medical implant, then deposit a polymer layer on top of the drug layer via hot wire CVD to control its release. The selection of monomers to generate homopolymers and devices from those that are envisioned would have been obvious because Helmus directs selections to be made from these listings. Therefore claims 1, 3-6 and 14-16 are obvious over Helmus as evidenced by Yague et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Helmus as evidenced by Yague et al.as applied to claims 1, 3-6 and 14-16 above, and further in view of Sternberg et al. (US PGPub No. 2015/0209813) and Chan et al. (Langmuir 2005 21: 8930-8939).
Helmus as evidenced by Yague et al. render obvious the limitations of instant claim 6, where dimethylaminoethyl methacrylate is polymerized into the polymer coating. Hydroxyethyl methacrylate is also a taught monomer (see paragraph 27).The presence of a crosslinking monomer in the form of ethylene glycol diacrylate or atorvastatin as the drug is not detailed.
Sternberg et al. teach a stent that may be coated with a variety of growth inhibiting drugs (see paragraph 23). Sirolimus and atorvastatin are both exemplified choices for the drug (see paragraph 37).
Chan et al. teach the production of a crosslinked methacrylate based monomer applied via initiated chemical vapor deposition, a solvent-less, single step process (see abstract and page 8932 second column first full paragraph; Yague et al. page 303 first column). The polymethacrylate that results from the polymerization of hydroxyethylmethacrylate is crosslinked so as to improve its mechanical integrity (see page 8931 first column first full paragraph). Its utility to provide controlled release when employed in drug delivery systems is noted (see page 8930 first column). Ethylene diacrylate is the crosslinker that is included in the gases mixture with the initiator and monomer (see page 8932 second column first full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the method of Helmus to make their coated device where atorvastatin is employed as the drug. This choice would have been obvious in view of Sternberg et al. as the simple substitution of one known element for another in order to yield a predictable outcome. It additionally would have been obvious to include ethylene glycol diacrylate as a crosslinker for a poly(dimethylaminoethyl methacrylate) coating. This choice would have been obvious in light of Chan et al. as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 7 is obvious over Helmus in view of Sternberg et al. and Chan et al as evidenced by Yague et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Helmus as evidenced by Yague et al.as applied to claims 1, 3-6 and 14-16 above, and further in view of Hossainy et al. (US PGPub No. 2002/0193475).
Helmus as evidenced by Yague et al. render obvious the limitations of instant claim 6, where butyl acrylate is polymerized into the polymer coating on a stent. Dexamethasone is taught by Helmus, but not exemplified on a stent.
Hossainy et al. exemplify a stent with dexamethasone loaded in a drug layer that is followed by a rate controlling polymer layer (see paragraph 44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select dexamethasone for a stent embodiment of  Helmus because they teach this drug for use in their method and in light of Hossainy et al. who specifically employ it on a stent. It additionally would have been obvious to select a monomer to generate the rate controlling coating of Helmus from those they detail. Thus the selection of butyl acrylate would have been obvious and generate a poly(butyl acrylate) layer. Therefore claim 8 is obvious over Helmus in view of Hossainy et al. as evidenced by Yague et al. 

Claims 1, 3-6, 9, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US PGPub No. 2005/0125054) in view of Pacetti et al. and Yague et al. 
Bhat et al. teach the preparation of a drug eluting stent (see paragraph 11-12). An example is provided where a solution of drug is applied to a stent and the solvent removed, leaving a drug coating layer (see examples 2-3). Subsequently, a layer of parylene is applied via vacuum deposition as a rate controlling layer. Alternative polymers for the rate controlling layer are taught to include poly(tetrafluoroethylene) (see example 3). Drug release occurs over 1 to 45 days. Bhat et al. more generally teach a release rate for the drug of 0.01 g/day to 500 g /day (see paragraph 194). The release duration and release rates overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.04). Envisioned drugs for the device include a variety of compounds such as rapamycin (sirolimus), anti-inflammatory agents, and dexamethasone (see paragraph 71). Chemical vapor deposition of the rate controlling layer is not detailed.
Pacetti et al. teach a medical device coated with a series of layers that include a drug layer, topcoat, and an intermediate membrane to aid in the control of the rate of drug (see paragraphs 13 and 52). The intermediate layer is applied via chemical vapor deposition (see paragraph 52). An example is provided where an actinomycin D (antimicrobial agent) containing layer is applied to a stent (endoprosthetic device) followed by CVD layer of a poly(tetrafluoroethylene) layer (see example 13; instant claims 3-4, 6, and 16). The coating has a thickness of 0.05 to 0.25 m. This range overlaps with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). In addition to poly(tetrafluoroethylene), Pacetti et al. teach the utility of parylene in the same rate controlling role (see paragraph 53).
Yague et al. teach initiated chemical vapor deposition as a solvent free, single step process that has the added benefit of providing a conformal coating layer to complex geometries (see abstract, page 302 second column, and page 303 first column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Bhat et al. in preparing a stent, but employ initiated chemical vapor deposition instead of plasma deposition for the polymer layer. This modification would have been obvious in light of Pacetti et al. who teach chemical vapor deposition as a method of applying the same rate controlling polymers taught by Bhat et al. over a drug layer and in view of Yague et al. who teach the benefits of initiated chemical vapor deposition. The selection of initiated chemical vapor deposition is also obvious as the application of the same technique to a similar product in order to yield the same improvement and as the simple substitution of one known method for another in order in order to yield a predictable outcome. Therefore claims 1, 3-6, 9, 12-13, and 15-16 are obvious over Bhat et al. in view of Pacetti et al. and Yague et al. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roorda et al. (US Patent No. 7,247,313) in view of Yague et al. and Youn et al. (Materials Science & Engineering C  2019 100:949–958) 
Roorda et al. teach the implantation of a drug coated stent into the artery of a patient (see column 1 lines 27-40 and column 2 lines 3-5). The coating includes a drug-polymer composite layer (see column 2 lines 8-17). The polymer is a polyacrylate material (see column 2 lines 8-17). Chemical vapor deposition of the polymer is not detailed.
Yague et al. teach initiated chemical vapor deposition as a solvent free single step process that has the added benefit of providing a conformal coating layer to complex geometries (see abstract, page 302 middle second column, and page 303 first column). They further teach the utility of such procedure for acrylate monomers (see page 304 first column). 
Youn et al. teach the loading of drug into an initiated CVD applied polyacrylate polymer coating on an implant with a drug after application of the polymer coating (abstract and page 950 second column first-second full paragraphs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the device of Roorda et al., where the polymer in the drug-polymer layer is provided via chemical vapor deposition as taught by Yague et al. due to its ability to conform to complex geometry. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Further, loading of the polymer coating after application to the surface as taught by Youn et al. would have been obvious as a known technique for loading drug into a CVD applied polymer layer. Therefore claims 19 and 20 are obvious over Roorda et al. in view of Yague et al. and Youn et al. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615